internal_revenue_service department of the treasury number release date index number washington d c person to contact telephone number refer reply to cc te_ge eo2 plr-118238-02 date date legend trust state plan agency division agency b statute a statute b statute c statute d statute e statute f statute g statute h plr-118238-02 dollar_figurex y dear this is in reply to a letter dated date requesting a ruling that trust is an integral part of state for purposes of federal_income_tax and that trust is not required to file a federal_income_tax return facts state enacted statute a to establish plan to provide medical benefits for retired state employees an individual is generally eligible to participate in plan if he or she is employed by state or by a state or local governmental body that participates in one of multiple state pension plans named in plan virtually all of the participants in plan are state employees public school teachers or the employees of local governments in state a participant in plan is entitled to reimbursement for post retirement expenses that constitute medical_care as defined in sec_213 of the internal_revenue_code trust was created for the purpose of holding and investing amounts contributed to plan according to the document creating trust the state acting through the agency intends that trust will an integral part of the state and exempt from federal_income_tax trust is funded by employer contributions and investment earnings voluntary_employee_contributions are not permitted however employers are permitted to fund their contributions through employer-mandated reductions in employee compensation contributions are credited to separate recordkeeping accounts established for each participant individuals can direct the investment of the amounts credited to their accounts among different investment options in addition agency is authorized by statute a to charge participating employers a fee not to exceed dollar_figurex to pay for the initial costs of establishing plan the final authority in all matters pertaining to the administration of plan is agency the state retirement_system agency administers pension funds providing retirement coverage for approximately y state employees and beneficiaries agency is an integral part of state see statutes b c d e f g and h trust is governed by the same board_of trustees who serve as agency’s board_of directors the management of the various investment funds available to participants of plan is supervised by agency b agency b is a state_agency created by the constitution of state_agency b is responsible for administering and directing the investment of state funds the daily operations of trust are carried out by employees of agency upon the termination of trust after all payments to or on behalf of the plr-118238-02 participants and beneficiaries have been made and any final administrative expenses of trust have been paid any amounts remaining revert to the state or the participating state government employers see statute a law analysi sec_1 is trust an integral part of state generally if income is earned by an enterprise that is an integral part of a state or political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income see revrul_87_2 1987_1_cb_18 revrul_71_131 c b revrul_71_132 1971_1_cb_29 in 308_fsupp_761 rev’d on other grounds 400_us_4 mssic the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic’s charter the full faith and credit of the state was not pledged for mssic’s obligations only three of eleven directors were selected by state officials the district_court rejected mssic’s claim on intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic thus the imposition of an income_tax on mssic would not burden the state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court’s analysis of the instrumentality and sec_115 issues in state of michigan and 40_f3d_817 6th cir rev’g 802_fsupp_120 w d mich the court held that the investment_income of the michigan education trust met was not subject_to current taxation under sec_11 the court’s opinion is internally inconsistent because it concludes that met qualifies as a political_subdivision of the state of michigan id pincite that met is in a broad sense a municipal corporation id pincite and that met is in any event an integral part of the state of michigan id pincite moreover the court’s reliance on the factors listed in revrul_57_128 1957_1_cb_311 to reach its conclusion is misplaced the revenue ruing applies to entities that are separate from a state the factors in the revenue_ruling do not determine whether an enterprise is considered to be a separate_entity or an integral part of a state nevertheless in determining whether an enterprise is an integral part of a state it is necessary to consider all of the facts and circumstances including the state’s degree of control_over the enterprise and the state’s financial commitment to the enterprise the control state exercises over trust is substantial trust was created through state legislation see statute a the charter document by which trust was created plr-118238-02 provides that trust was intended to be an integral part of state trust’s trustees are the board_of directors of agency an integral part of state the duties of the board members are set forth in state statute see statute h the board members are subject_to the state statute that regulates the removal of board members form administrative boards and agencies see statute b the employees of agency who carry out the daily operations of trust the administrative staff of the board and trust’s investment managers are all state employees the financial contributions made by state to trust are also substantial as their employer state pays the wages of the state employees of agency who carry out the daily operations of trust and the employees of agency b who supervise the investment activities of trust as a public employer state contributes to the plan retirement fund on behalf of its employees and may also be required to pay for its share of the initial costs of establishing plan accordingly trust is an integral part of state ii is trust required to file a federal_income_tax return because trust is an integral part of state trust is not required to file an annual federal_income_tax return except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures cc plr-118238-02
